Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-14, 19-21 and 26-34 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a first die, comprising logic circuitry; a second die, comprising radio frequency front-end (RFFE) circuitry, the second die in electrical communication with the first die; and an antenna patch, wherein the second die is closer to the antenna patch than the first die is to the antenna patch. 
Regarding independent claim 19, patentability exists, at least in part, with the claimed features of a first die, comprising logic circuitry; a second die, comprising radio frequency front-end (RFFE) circuitry, the second die in electrical communication with the first die; an antenna patch, wherein the second die is closer to the antenna patch than the first die is to the antenna patch
Claims 2-4,6-14,26-34 depend from claim 1, claims 20-21 depend from 19 and are included in the allowable subject matter.
Nagaishi et al. (US 2007/0159380), Mow et al. (US 2018/0090816), and Dalmia et al. (US 2019/0372198), Dalmia et al. (US 2020/0253040), White (US 2008/0204238) 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AWAT M SALIH/Primary Examiner, Art Unit 2845